 
 
I 
111th CONGRESS 1st Session 
H. R. 3657 
IN THE HOUSE OF REPRESENTATIVES 
 
September 25, 2009 
Mr. Rodriguez introduced the following bill; which was referred to the Committee on Veterans’ Affairs 
 
A BILL 
To amend title 38, United States Code, to provide for members of the United States Public Health Service and National Oceanographic and Atmospheric Administration Corps to transfer unused benefits under Post-9/11 Educational Assistance Program to family members, and for other purposes. 
 
 
1.Authority of members of the United States Public Health Service and National Oceanographic and Atmospheric Administration Corps to transfer unused benefits under Post-9/11 Educational Assistance Program to family members 
(a)In generalSection 3319 of title 38, United States Code, is amended— 
(1)by striking subsection (a) and inserting the following new subsection (a): 
 
(a)Authority To transfer 
(1)Members of the Armed ForcesSubject to the provisions of this section, the Secretary of Defense, in order to promote the recruitment and retention of members of the Armed Forces, may authorize the Secretary concerned to permit an individual described in subsection (b)(1) who is entitled to educational assistance under this chapter to elect to transfer to one or more of the dependents specified in subsection (c) a portion of such individual’s entitlement to such assistance, subject to the limitation under subsection (d). 
(2)Members of the United States Public Health ServiceSubject to the provisions of this section, in order to promote the recruitment and retention of members of the United States Public Health Service, the Secretary of Health and Human Services may permit an individual described in subsection (b)(2) who is entitled to educational assistance under this chapter to elect to transfer to one or more of the dependents specified in subsection (c) a portion of such individual’s entitlement to such assistance, subject to the limitation under subsection (d). 
(3)Members of the National Oceanographic and Atmospheric Administration CorpsSubject to the provisions of this section, in order to promote the recruitment and retention of members of the National Oceanographic and Atmospheric Administration Corps, the Secretary of Commerce may permit an individual described in subsection (b)(3) who is entitled to educational assistance under this chapter to elect to transfer to one or more of the dependents specified in subsection (c) a portion of such individual’s entitlement to such assistance, subject to the limitation under subsection (d).; 
(2)by striking subsection (b) and inserting the following new subsection (b): 
 
(b)Eligible individualsFor purposes of this section, an eligible individual is any of the following: 
(1)A member of the Armed Forces who, at the time of the approval of the individual’s request to transfer entitlement to educational assistance under this section, has completed at least— 
(A)six years of service in the Armed Forces and enters into an agreement to serve at least four more years as a member of the Armed Forces; or 
(B)the years of service as determined in regulations pursuant to section (k). 
(2)A member of the United States Public Health Service who, at the time of the approval of the individual’s request to transfer entitlement to educational assistance under this section, has completed at least— 
(A)six years of service in the United States Public Health Service and enters into an agreement to serve at least four more years as a member of the United States Public Health Service; or 
(B)the years of service as determined in regulations pursuant to section (k). 
(3)A member of the National Oceanographic and Atmospheric Administration Corps who, at the time of the approval of the individual’s request to transfer entitlement to educational assistance under this section, has completed at least— 
(A)six years of service in the National Oceanographic and Atmospheric Administration Corps and enters into an agreement to serve at least four more years as a member of the National Oceanographic and Atmospheric Administration Corps; or 
(B)the years of service as determined in regulations pursuant to section (k).; 
(3)in the second sentence of subsection (d), by striking Secretary of Defense and inserting , the appropriate Secretary; 
(4)in subsection (f)— 
(A)in paragraph (1), by striking armed forces and inserting Armed Forces, member of the United States Public Health Service, or member of the National Oceanographic and Atmospheric Administration Corps, as the case may be,; and 
(B)in paragraph (2), by striking Secretary concerned and inserting appropriate Secretary;  
(5)in subsection (g)— 
(A)in paragraph (1)(A), by striking in the armed forces and inserting in the Armed Forces, United States Public Health Service, or National Oceanographic and Atmospheric Administration Corps, as the case may be,; and 
(B)in paragraph (2)(A)(i), by striking in the armed forces and inserting in the Armed Forces, United States Public Health Service, or National Oceanographic and Atmospheric Administration Corps, as the case may be,; 
(6)in subsection (h)— 
(A)in paragraph (2)(B), by inserting before as if the individual were not on active duty the following: , and in the case of a member of the Armed Forces,; 
(B)in paragraph (3)(B), by inserting before as if the individual were not on active duty the following: , and in the case of a member of the Armed Forces,; and 
(C)in paragraph (2)(A)(i), by striking in the armed forces and inserting in the Armed Forces, United States Public Health Service, or National Oceanographic and Atmospheric Administration Corps, as the case may be,; 
(7)in subsection (i)(2)(A), by striking subsection (b)(1) and inserting paragraph (1)(A), (2)(A), or (3)(A) of subsection (b); 
(8)in subsection (j), by striking Secretary of Defense the following: appropriate Secretary; and 
(9)by inserting after subsection (k) and inserting the following new subsection: 
 
(l)Appropriate Secretary definedIn this section, the term appropriate Secretary means— 
(1)the Secretary of Defense with respect to matters concerning members of the Armed Forces; 
(2)the Secretary of Health and Human Services with respect to matters concerning the United States Public Health Service; and 
(3)the Secretary of Commerce with respect to matters concerning the National Oceanographic and Atmospheric Administration Corps. . 
(b)Effective dateThe amendments made by this Act shall take effect as if included in the enactment of the Post-9/11 Veterans Educational Assistance Act of 2008 (title V of Public Law 110–252). 
 
